The decree appealed from will be affirmed, for the reasons expressed in the opinion of Vice-Chancellor Lewis, and reported in 117 N.J. Eq. 171, sub nom. Commercial Trust Co. v.Spiegelberg.
The appeal is also from the allowance of counsel fees to the solicitor for George I. Mason and to the solicitor for the executors of Carrie Guggenheim, deceased. We conclude that *Page 377 
the allowances were reasonable and, since the litigation was conducted by appellants with a view to enriching the corpus of the estate, should be paid out of the corpus.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None.